Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 18, 2018

                                      No. 04-18-00284-CR

                                       Josie L. ALANIZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR1192
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        According to this court’s records, two reporters took the record in this case — Mr.
Charles R. Richardson and Ms. Heather Collins. The reporter’s record was originally due May
25, 2018. When we did not receive a copy of the record, this court notified both Mr. Richardson
and Ms. Collins by letter dated June 4, 2018 that they were the court reporters responsible for
timely filing the reporter’s record and that the record had not been filed. Our notices required
Mr. Richardson and Ms. Collins to file the record no later than July 5, 2018 unless appellant had
failed to pay or make arrangements to pay the fee for preparing the record and was not entitled to
appeal without paying the fee, in which case, the court reporters were required to file a notice
advising us no later than June 13, 2018 of such fact. Thereafter, Ms. Collins timely filed her
portion of the record on June 5, 2018.

        Thereafter, we waited for Mr. Richardson to file the portion of the record for which he
was responsible by July 5, 2018. However, he did not file either his portion of the record for
which he was responsible, nor did he file any other response to our notice. On July 24, 2018, we
ordered Mr. Richardson to file the portion of the record for which he was responsible on or
before August 23, 2018. Again, Mr. Richardson did not file his portion of the record. Our
clerk’s office contacted Mr. Richardson by phone to determine the status of the record. Mr.
Richardson informed our clerk’s office that he is the court reporter responsible for the record and
he has been unable to file a notification of late record because he no longer has the equipment to
file a notice because he is retired. Mr. Richardson also informed our office that the record is not
complete, and he needs more time to complete it.
         After considering the forgoing, we ORDER court reporter Charles R. Richardson to file
his portion of the record in this court on or before October 18, 2018. Mr. Richardson is advised
that if the record is not received by this date, we may order him to appear and show cause why
he should not be held in contempt. We further order the clerk of this court to serve this order on
Mr. Richardson by certified mail, return receipt requested, and by first class United States mail.
Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” TEX. R. APP. P. 35.3(c), we also ORDER the clerk of this court to serve a
copy of this order on the trial court.

       We further order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court